             Case: 4:21-cv-00616-SEP Doc. #: 1-3 Filed: 05/28/21 Page: 1 of 17 PageID #: 13

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 21SL-CC01800
 JOSEPH L. WALSH III
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 NIARRIE DODDSON                                                RYAN MATTHEW FURNISS
                                                                7750 Clayton Rd
                                                                SUITE 102
                                                          vs.   ST LOUIS, MO 63117                                                 SHERIFF FEE
 Defendant/Respondent:                                          Court Address:                                                        PAID
 TOPGOLF USA CHESTERFIELD, LLC                                  ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Employmnt Discrmntn 213.111                                 CLAYTON, MO 63105                                                    (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: TOPGOLF USA CHESTERFIELD, LLC
                                      Alias:
  CT CORPORATION SYSTEM
  120 S. CENTRAL AVENUE
  CLAYTON, MO 63105

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        21-APR-2021                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       MT
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-3502        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
             Case: 4:21-cv-00616-SEP Doc. #: 1-3 Filed: 05/28/21 Page: 2 of 17 PageID #: 14
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-3502    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
             Case: 4:21-cv-00616-SEP Doc. #: 1-3 Filed: 05/28/21 Page: 3 of 17 PageID #: 15
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-3502   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00616-SEP Doc. #: 1-3 Filed: 05/28/21 Page: 4 of 17 PageID #: 16
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-3502   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
          Case: 4:21-cv-00616-SEP Doc. #: 1-3 Filed: 05/28/21 Page: 5 of 17 PageID #: 17




               County Satellite Court Now Open in St. Ann
               Hours: Mon-Fri 8:30 a.m. to 5:00 p.m. FREE PARKING

For the convenience of North County residents, a satellite branch of the St. Louis County Circuit
Court is now open at the St. Louis County Government Center Northwest at the 715 Northwest Plaza
Drive in St. Ann.
Attending Court Hearings Remotely using E-Courts
If you are scheduled to appear in court, you can access the courtroom remotely using the public
computer stations (E-courts) in St. Ann and Clayton. These are available for use when courtroom
access is restricted due to the pandemic.
Please note: Hearings for juvenile and paternity cases are confidential, and can only be accessed
from the Clayton E-court at this time.

Be sure to bring your paperwork with you; you will need your case number, as well as the date,
time and number of the Division where you are scheduled to appear.

Filing Pleadings/New Petitions
If you are representing yourself, you may file your paperwork at the St. Ann satellite court, in
addition to the Clayton courthouse, using the secure drop box located inside the Court reception area.
Filing Orders of Protection
Starting March 1, you may file for an Order of Protection at the Adult Abuse office in the St. Ann
satellite court, in addition to the Clayton courthouse. Clerks will be available on-site to help you fill
out and file the necessary paperwork.

                            For more information call: 314-615-8029
                                                                                                        Electronically Filed - St Louis County - April 21, 2021 - 04:18 PM
 Case: 4:21-cv-00616-SEP Doc. #: 1-3 Filed: 05/28/21 Page: 6 of 17 PageID #: 18
                                                                               21SL-CC01800

                  IN THE CIRCUIT COURT OF SAINT LOUIS COUNTY
                               STATE OF MISSOURI

NIARRIE N. DODDSON,           )
                              )
             Plaintiff,       )                       Cause No.:
                              )
      v.                      )                       JURY TRIAL DEMANDED
                              )
TOPGOLF USA CHESTERFIELD, LLC,)
                              )
  SERVE REGISTERED AGENT:     )
  CT Corporation System       )
  120 South Central Avenue    )
 Clayton, Missouri 63105      )
                              )
             Defendant.       )

                                           PETITION

       COMES NOW Plaintiff, by and through the undersigned counsel, and for her Petition,

states the following:

                                STATEMENT OF THE CASE
       1.      Plaintiff Niarrie N. Doddson (“Plaintiff”) was an African American employee of

Defendant TopGolf USA Chesterfield, LLC (“Defendant”).

       2.      Plaintiff was subjected to racial and gender discrimination in the workplace and

complained about these injustices to Defendant.

       3.      This is an action brought to remedy, inter alia, Defendant’s violations of Plaintiff’s

rights pursuant to the Missouri Human Rights Act.

                                JURISDICTION AND VENUE

       4.      Defendant conducts continuous and systematic business in the state of Missouri.

       5.      Defendant has in excess of 500 employees.




                                                  1
                                                                                                   Electronically Filed - St Louis County - April 21, 2021 - 04:18 PM
 Case: 4:21-cv-00616-SEP Doc. #: 1-3 Filed: 05/28/21 Page: 7 of 17 PageID #: 19




       6.      Plaintiff’s cause of action arises out of conduct that took place in Saint Louis

County, State of Missouri, as Plaintiff was employed by Defendant at 16851 N. Outer 40 Road,

Chesterfield, Missouri 63005.

       7.      Venue is proper in Saint Louis County pursuant to § 213.111.1 RSMo.

       8.      This Honorable Court has jurisdiction pursuant to § 213.111 RSMo.

       9.      Plaintiff requested a Notice of Right to Sue from the Missouri Human Rights

Commission (“MCHR”).

       10.     Plaintiff subsequently was issued her Notice of Right to Sue letter from the MCHR

on January 22, 2021. See Exhibit 1.

                                             PARTIES

       11.     Plaintiff is a resident of the State of Missouri.

       12.     Defendant is a foreign limited liability company formed under the laws of

Delaware.

       13.     Defendant TopGolf USA Chesterfield, LLC’s principal place of business is located

in the County of St. Louis, State of Missouri.

       14.     At all relevant times herein, Plaintiff was employed by Defendant

                FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

       15.     Plaintiff is an African American female.

       16.     Plaintiff was hired in June or July 2018 by Defendant.

       17.     Plaintiff was hired to be a Bay Host in Chesterfield, MO.

       18.     In September 2018, Plaintiff was promoted to an Events position.

       19.     In February 2019, Plaintiff was promoted to a Team Lead position.




                                                  2
                                                                                                      Electronically Filed - St Louis County - April 21, 2021 - 04:18 PM
 Case: 4:21-cv-00616-SEP Doc. #: 1-3 Filed: 05/28/21 Page: 8 of 17 PageID #: 20




         20.   Sometime in early 2019, another associate made complaints about the workplace

to HR.

         21.   Upon information and belief, this person told HR that they should reach out to

Plaintiff for further information.

         22.   In April 2019, Plaintiff spoke with Defendant’s Human Resources (HR) regarding

racial issues in the workplace.

         23.   This included being called “Whoopi” by a supervisor.

         24.   Plaintiff told this supervisor that his use of this term was not acceptable.

         25.   Plaintiff informed HR that this term was offensive to her.

         26.   Plaintiff complained that it was her belief that black associates were disciplined

more often and with stiffer punishments.

         27.   Plaintiff complained that white associates would get away with things that black

associates were discipline for.

         28.   Plaintiff complained that she felt that black associates were more likely to be sent

to the bays with black guests.

         29.   In May 2019, the supervisor that Plaintiff complained about made a comment to

several employees that you “don’t want to make too many jokes and have someone go to HR about

it.”

         30.   This was in direct retaliation for Plaintiff going to HR.

         31.   This was meant by the supervisor to stifle anyone else going to HR to make

complaints.

         32.   Plaintiff complained about this comment to the Director of Operations.

         33.   Defendant took no actions against the supervisor for these incidents.



                                                 3
                                                                                                         Electronically Filed - St Louis County - April 21, 2021 - 04:18 PM
 Case: 4:21-cv-00616-SEP Doc. #: 1-3 Filed: 05/28/21 Page: 9 of 17 PageID #: 21




         34.   Plaintiff followed up again with the Director of Operations in August or September

2019 about the racial issues in the workplace.

         35.   The workplace was filled with racial tension including a white employee telling

black employees that it was better for him to handle the “white crowd” and a white male telling a

black female to settle her ghetto butt down.

         36.   On December 31, 2019, the tips were not available for the employees to cash out.

         37.   Plaintiff reasonably believed that this was a violation of the law because tips belong

to the employees.

         38.   Plaintiff complained about the fact that it was not right for them not to get paid.

         39.   Plaintiff complained to her supervisor on January 4, 2020 about why Plaintiff was

so upset on New Year’s Eve.

         40.   This complaint included telling him about the failure to pay tips.

         41.   This complaint included telling him about the discrimination issues.

         42.   After this complaint, Plaintiff was demoted from her Team Lead position.

         43.   Plaintiff was charged with using profanity during her complaint about wages on

New Year’s Eve.

         44.   Other associates regularly use profanity at the workplace.

         45.   Upon information and belief, white and/or male associates have cursed in the

workplace and not been disciplined.

         46.   The workplace was also filled with sexually charged discussions.

         47.   A manager made sexual comments about Plaintiff’s breasts.

         48.   Plaintiff attempted to laugh it off and generally tried to avoid this person after that

event.



                                                 4
                                                                                                    Electronically Filed - St Louis County - April 21, 2021 - 04:18 PM
Case: 4:21-cv-00616-SEP Doc. #: 1-3 Filed: 05/28/21 Page: 10 of 17 PageID #: 22




        49.    In January 2020, this manager again made additional sexual comments and hugged

Plaintiff.

        50.    As this person was in management, Plaintiff attempted to kind of laugh it off.

        51.    However, at this point, Plaintiff had enough about discrimination in the workplace

and went back to HR.

        52.    In March 2020, Defendant temporarily closed due to the Covid-19 pandemic.

        53.    As a result of the continuing issues with Defendant, Plaintiff filed a Charge of

Discrimination on June19, 2020.

        54.    Defendant reopened on June 22, 2020.

        55.    As part of the reopening, Defendant required that associates undergo additional

training related to Covid procedures.

        56.    Defendant offered classes to Plaintiff in order to return to work.

        57.    These class times conflicted with Plaintiff’s work schedules.

        58.    As such, Plaintiff inquired about whether they would offer any weekend sessions

or willing to counsel her individually.

        59.    Defendant refused.

        60.    Upon information and belief, Defendant did provide a special time for a white male

associate to have his Covid training.

        61.    Plaintiff was terminated and/or constructively discharged as a result of not

attending the training.

        62.    Defendant’s reasons for Plaintiff’s demotion and subsequent termination are

pretextual and/or false.




                                                 5
                                                                                                        Electronically Filed - St Louis County - April 21, 2021 - 04:18 PM
Case: 4:21-cv-00616-SEP Doc. #: 1-3 Filed: 05/28/21 Page: 11 of 17 PageID #: 23




          63.   Plaintiff was demoted and/or terminated in violation of one or more of the following

laws:

                                              COUNT I

                      (Missouri Human Rights Act: Race Discrimination)

          64.   Plaintiff restates and realleges paragraphs 1-63 of this Petition as if fully stated

herein.

          65.   Plaintiff, by virtue of her African American race, is a member of a class of persons

protected by the MHRA, R.S.Mo. § 213.010 et seq.

          66.   During the course of Plaintiff’s employment with Defendant, Plaintiff was

subjected to discrimination based on Plaintiff’s race, including, but not limited to, being

disciplined, demoted, and terminated.

          67.   Plaintiff was subjected to tangible employment actions including, but not limited

to, termination.

          68.   Plaintiff’s race was a motivating factor in the tangible employment actions,

including, but not limited to, termination.

          69.   Defendant’s actions were intentional with reckless indifference to Plaintiff’s rights

and sensibilities.

          70.   Defendant treated Plaintiff differently than similarly situated employees based on

unlawful consideration of race.

          71.   As a direct and proximate result of Defendant’s wrongful acts, Plaintiff has

sustained injuries and damages. These include but are not limited to past and future wage loss; past

and future lost earning capacity; loss of career opportunities; shame, humiliation, embarrassment,




                                                  6
                                                                                                          Electronically Filed - St Louis County - April 21, 2021 - 04:18 PM
Case: 4:21-cv-00616-SEP Doc. #: 1-3 Filed: 05/28/21 Page: 12 of 17 PageID #: 24




anxiety, loss of sleep and interference with her enjoyment of life; and emotional distress, all of

which will continue into the future.

          72.    The actions of Defendant were intentional, careless and/or reckless and performed

in complete disregard of the law and the rights of Plaintiff, for which conduct and actions, punitive

damages are properly imposed in such amounts as will punish Defendant for its wrongful conduct

and deter it and others from like conduct in the future.

          WHEREFORE, Plaintiff prays that judgment be entered against Defendant and Plaintiff be

awarded past, present, and future lost wages and benefits; compensatory damages, punitive and

exemplary damages; interest, costs, and reasonable attorneys’ fees; any other relief afforded

Plaintiff under the Missouri Human Rights Act, and all other relief deemed just and equitable.

                                              COUNT II

                      (Missouri Human Rights Act: Gender Discrimination)

          73.    Plaintiff restates and realleges paragraphs 1-63 of this Petition as if fully stated

herein.

          74.    Plaintiff, by virtue of her gender, is a member of a class of persons protected by the

MHRA, R.S.Mo. § 213.010 et seq.

          75.    During the course of Plaintiff’s employment with Defendant, Plaintiff was

subjected to discrimination based on Plaintiff’s gender, including, but not limited to, being

disciplined, demoted, and terminated.

          76.    Plaintiff was subjected to tangible employment actions including, but not limited

to, termination.

          77.    Plaintiff’s gender was a motivating factor in the tangible employment actions,

including, but not limited to, termination.



                                                   7
                                                                                                         Electronically Filed - St Louis County - April 21, 2021 - 04:18 PM
Case: 4:21-cv-00616-SEP Doc. #: 1-3 Filed: 05/28/21 Page: 13 of 17 PageID #: 25




          78.    Defendant’s actions were intentional with reckless indifference to Plaintiff’s rights

and sensibilities.

          79.    Defendant treated Plaintiff differently than similarly situated employees based on

unlawful consideration of gender.

          80.    As a direct and proximate result of Defendant’s wrongful acts, Plaintiff has

sustained injuries and damages. These include but are not limited to past and future wage loss; past

and future lost earning capacity; loss of career opportunities; shame, humiliation, embarrassment,

anxiety, loss of sleep and interference with her enjoyment of life; and emotional distress, all of

which will continue into the future.

          81.    The actions of Defendant were intentional, careless and/or reckless and performed

in complete disregard of the law and the rights of Plaintiff, for which conduct and actions, punitive

damages are properly imposed in such amounts as will punish Defendant for its wrongful conduct

and deter it and others from like conduct in the future.

          WHEREFORE, Plaintiff prays that judgment be entered against Defendant and Plaintiff be

awarded past, present, and future lost wages and benefits; compensatory damages, punitive and

exemplary damages; interest, costs, and reasonable attorneys’ fees; any other relief afforded

Plaintiff under the Missouri Human Rights Act, and all other relief deemed just and equitable.

                                             COUNT III


                            (Missouri Human Rights Act – Retaliation)

          82.    Plaintiff restates and realleges paragraphs 1-63 of this Petition as if fully stated

herein.

          83.    Plaintiff engaged in protected activities, including, but not limited to, making

complaints about discrimination in the workplace.

                                                   8
                                                                                                        Electronically Filed - St Louis County - April 21, 2021 - 04:18 PM
Case: 4:21-cv-00616-SEP Doc. #: 1-3 Filed: 05/28/21 Page: 14 of 17 PageID #: 26




       84.     As a result of engaging in said protected activities, Plaintiff has suffered – and

continues to suffer – adverse employment actions, as alleged in this Petition, including, but not

limited to, discipline, demotion, and termination from employment by Defendant.

       85.     As a direct and proximate result of Defendant’s wrongful acts, Plaintiff has

sustained injuries and damages. These include but are not limited to: past and future wage loss;

past and future earning capacity; loss of career opportunities; shame, humiliation, embarrassment,

anxiety, loss of sleep and interference with his enjoyment of life; and emotional distress, all of

which will continue into the future.

       86.     The actions of Defendant were intentional, careless and/or reckless and performed

in complete disregard of the law and the rights of Plaintiff, for which conduct and actions, punitive

damages are properly imposed in such amounts as will punish Defendant for its wrongful conduct

and deter it and others from like conduct in the future.

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant and Plaintiff be

awarded past, present, and future lost wages and benefits; compensatory damages, punitive and

exemplary damages; interest, costs, and reasonable attorneys’ fees; any other relief afforded

Plaintiff under the Missouri Human Rights Act, and all other relief deemed just and equitable.

                                              Respectfully submitted,

                                              THE FURNISS LAW FIRM, LLC

                                              /s/ Ryan M. Furniss                  .
                                              Ryan M. Furniss (MO #53787)
                                              7750 Clayton Road, Suite 102
                                              Saint Louis, MO 63117
                                              (314) 899-9101
                                              (314) 627-5891 (fax)
                                              rfurniss@furnisslaw.com
                                              jrakoff@furnisslaw.com




                                                 9
                                                                                                                                                                                                                 Electronically Filed - St Louis County - April 21, 2021 - 04:18 PM
                       MISSOURI DEPARTMENT
         Case: 4:21-cv-00616-SEP           OF LABOR
                                   Doc. #: 1-3  Filed:AND INDUSTRIAL
                                                       05/28/21      RELATIONS
                                                                  Page: 15 of 17 PageID #: 27
                                     MISSOURI COMMISSION ON HUMAN RIGHTS
                                                                                                                                      21SL-CC01800

  MICHAEL L. PARSON                               ANNA S. HUI                                              MARTHA STAGGS                             ALISA WARREN, PH.D.




                                                                                                                                                                                                 FE-6/20-31972
      GOVERNOR                                DEPARTMENT DIRECTOR                                         COMMISSION CHAIR                           EXECUTIVE DIRECTOR




                                                                                                                                                                              Administrative Use/Records
Niarrie N. Doddson
10114 Saffron Drive
St. Louis, MO 63136




            Missouri
RE:       Doddson vs. TopGolf USA Chesterfield, LLC dba Topgolf
          FE-6/20-31972 560-2020-01987

The Missouri Commission on Human Rights (MCHR) is terminating its proceedings and issuing this
notice of your right to sue under the Missouri Human Rights Act because you have requested a notice




          Commission on
of your right to sue.

This letter indicates your right to bring a civil action within 90 days of this notice against the
respondent(s) named in the complaint. Such an action may be brought in any circuit court in any
county in which the unlawful discriminatory practice is alleged to have occurred but it must be brought
no later than two years after the alleged cause occurred or its reasonable discovery. Upon issuance




          Human Rights
of this notice, the MCHR is terminating all proceedings relating to the complaint. No person may file
or reinstate a complaint with the MCHR after the issuance of a notice of right to sue relating to the
same practice or act. You are hereby notified of your right to sue the Respondent(s) named in your
complaint in state circuit court. THIS MUST BE DONE WITHIN 90 DAYS OF THE DATE OF THIS
NOTICE OR YOUR RIGHT TO SUE IS LOST.

You are also notified that the Executive Director is hereby administratively closing this case and
terminating all MCHR proceedings relating to it. This notice of right to sue has no effect on the suit-
filing period for any federal claims. This notice of right to sue is being issued as required by Section
213.111.1, RSMo, because it has been over 180 days after the filing of this complaint and MCHR
has not completed its administrative processing.

Respectfully,




Alisa Warren Ph.D.                                                                                          January 22, 2021
Executive Director                                                                                          Date

TopGolf USA Chesterfield, LLC dba Topgolf                                                                  Ryan M. Furniss
16851 North Outer 40 Road                                                                                  The Furniss Law Firm, LLC
St. Louis, MO 63005                                                                                        7750 Clayton Rd., Suite 102
                                                                                                           St. Louis, MO 63117
                                                                                                           Via email


                                                                                                                                                     
        JEFFERSON CITY OFFICE                        ST. LOUIS OFFICE                          KANSAS CITY OFFICE                              SIKESTON OFFICE
          421 E. DUNKLIN ST.                  111 N. 7TH STREET, SUITE 903                        P.O. BOX 1129                         106 ARTHUR STREET, SUITE D
            P.O. BOX 1129                       ST. LOUIS, MO 63101-2100                  JEFFERSON CITY, 65102-1129                      SIKESTON, MO 63801-5454
   JEFFERSON CITY, MO 65102-1129                  PHONE: 314-340-7590                          FAX: 816-889-3582                              FAX: 573-472-5321
         PHONE: 573-751-3325                        FAX: 314-340-7238
          FAX: 573-751-2905
    Missouri Commission on Human Rights is an equal opportunity employer/program. Auxiliary aides and services are available upon request to individuals with disabilities.
                                                     TDD/TTY: 1-800-735-2966 (TDD) Relay Missouri: 711
                                               www.labor.mo.gov/mohumanrights            E-Mail: mchr@labor.mo.gov
S?- IMS          Case: 4:21-cv-00616-SEP Doc. #: 1-3 Filed: 05/28/21 Page: 16 of 17 PageID #: 28


      trgg
                                                                                                                                                                           7   j
                C) IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

    Judge or Division:                                              Case Number: 21SL-CC01800
    JOSEPH L. WALSH III
    Plaintiff/Petitioner:                                           Plaintiffs/Petitioner’s Attorney/Address
    NIARRIE DODDSON                                                 RYAN MATTHEW FURNISS
                                                                    7750 Clayton Rd
                                                                    SUITE 102
                                                              vs.   ST LOUIS, MO 63117                                                              SHERIFF FEE
    Defendant/Respondent:                                           Court Address:                                                                     PAID
    TOPGOLF USA CHESTERFIELD, LLC                                   ST LOUIS COUNTY COURT BUILDING
    Nature of Suit:                                                 105 SOUTH CENTRAL AVENUE
    CC Employmnt Discrmntn 213.111                                  CLAYTON, MO 63105
                                                                                                                                                      (Date File Stamp)
                                                                 Summons in Civil Case
           The State of Missouri to: TOPGOLF USA CHESTERFIELD, LLC
                                     Alias:
     CT CORPORATION SYSTEM
     120 S. CENTRAL AVENUE
     CLAYTON, MO 63105

                COURT SEAL OF                   You are summoned to appear before this court and to file your pleading to the petition, a copy of        '“O
                                                                                                                                                                               :s&>
                                          which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the       PCS
                                          above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                          file your pleading, judgment by default may be taken against you for the relief demanded in the petition.       NO
                                                SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please         STS'
                                         notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                         or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court 1 HD



                                                                                                                 JjSfc*
               ST. LOUIS COUNTY          proceeding.
                                           21-APR-2021
                                            Date
                                          Further Information:
                                          MT                                                                                                           *=*■$
                                                                       Sheriffs or Server’s Return
           Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
                                                                                                                               rri      2*>     X3
          -1 certify that I have served the above summons by: (check one)
            I I delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.                      t-i.—    r\>     O
            I I leaving a copy of the summons and acopy of the petition at tire dwelling place or usual abode of the Defendant/RespondefiTwith pn
                                                 ___________________ a person of the Defendant’s/Respondent’s family ovecthQge of^US years-who
                 permanently resides with the Defendant/Respondent.                                                              CT    2S
            I I (for service on a corporation) delivering rucopy of the summons and a copy of the petition to               ~r        g       fTJ
               /-                 LCW - B. LOVE                                       (name)                 INTAKE SPECtAtl?^                C?(title).
           I~/I other
          sCferved at CT CORPORATION                                                                                                             -_______      (addiess)
          in            St. L.OU1S COUnty          (County/City of St. Louis), MO, on APR 2 9 7IV71                          (date') at  irjm f._!(time).
                                       ___ rver
                                               9)^                                                                           //
                                                                                                                                       e  ■'f.
                                                                                                                     Signature^ofStepff or Server
                                       Must be sworn before a notary public if not served by an authorized officer/^/'’j
                                       Subscribed and sworn to before me on                                 i            (date).
                   (Seal)
                                       My commission expires:
                                                                               Date                                                   Notary Public
                                                                                          ra      in


                                                                               APR 3 0 2021
                                                                       ..JOAN M. GILMER
                                                                       CIRCUIT CLERK, ST LOUIS COUNTV
                                                                                                                                                               ^5^
   OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-3502              1        (Civil Procedure Form No. 1, Rules 54.01-54.05,
                                                                                                                     54.13, and 54.20; 506.120 - 506.140, and 506.150 RSMo
        Case: 4:21-cv-00616-SEP Doc. #: 1-3 Filed: 05/28/21 Page: 17 of 17 PageID #: 29




                                                                                  L




                                                   Vbh 5 6                            Vi   f

                Cl COBH nmoi

                   bc<*   ■■ o~ r^xc                               ^ecivnai




                                  ;




                                                                                               !
            t                     •;   ■.   ■:                               ■:


                                                                                               ■




    l




\
